Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: In our opinion questions of fact were presented which should have been submitted to a jury. All concur, except Williams, J., who dissents and votes for affirmance. (Appeal from judgment of Seneca Trial Term dismissing the complaint on motion by defendant Flanagan at the close of plaintiff’s case, in a negligence action.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.